Case: 21-50243     Document: 00516038115         Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 1, 2021
                                  No. 21-50243                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nelson Omar Bernardez-Palacio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-203-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Nelson Omar Bernardez-Palacio pleaded guilty to illegal reentry and
   now appeals his 46-month sentence of imprisonment. He argues the district
   court erred in applying an eight-level enhancement under U.S.S.G.
   § 2L1.2(b)(3)(B) for his New York attempted promoting prison contraband


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50243      Document: 00516038115            Page: 2    Date Filed: 10/01/2021




                                      No. 21-50243


   conviction. Because Bernardez-Palacio did not object to the enhancement in
   the district court, our review is for plain error. United States v. Trejo, 610 F.3d
   308, 319 (5th Cir. 2010). To show plain error, he must demonstrate a
   forfeited error that is clear or obvious and that affects his substantial rights.
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing,
   we have the discretion to correct the error but only if it “seriously affects the
   fairness, integrity or public reputation of judicial proceedings.” Id. (internal
   quotation marks, citation, and brackets omitted).
          Bernardez-Palacio acknowledges that if the sentence imposed on his
   New York prison contraband conviction was two years or more, the
   § 2L1.2(b)(3)(B) enhancement applies. He contends, however, that because
   he was sentenced to 18 months to three years for his New York conviction,
   the sentence imposed was 18 months or more rather than the requisite two
   years or more. His argument is contrary to the Guidelines, which provide
   that, for purposes of § 2L1.2, the sentence imposed is the stated maximum.
   See § 2L1.2(b)(3)(B) & comment. (n.2); U.S.S.G. § 4A1.2(b)(1) & comment.
   (n.2); see also United States v. Enrique-Ascencio, 857 F.3d 668, 672, 674 (5th
   Cir. 2017).    Because the stated maximum sentence for his New York
   conviction was three years, Bernardez-Palacio cannot show the district court
   plainly erred in applying the enhancement. See Puckett, 556 U.S. at 135.
          AFFIRMED.




                                           2